Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8, 12, 16-154 and 156 canceled. 
Claim 155 withdrawn 
Claims 1-7, 9-11, 13-15, and 157-161 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 13-15, and 157-160 are rejected under 35 U.S.C. 103 as being unpatentable over Antonakas (PG Pub 2013/0022752 A1), and in view of Temmerman (Surface modification with remote atmospheric pressure plasma: DC glow discharge and surface streamer regime, 2005), and in further view of Narayanan (US Pat. 5,244,654).
Consider Claim 1, Antonakas teaches the process of treating the surface of a substrate using first atmospheric plasma with inert gas (non-polymerizing conditioning plasma), followed by second atmospheric plasma with water vapor (non-polymerizing conversion plasma) atmospheric pressure (abstract) where the water vapor is supplied using ambient air [0021]. Antonakas teaches the substrate is polymeric [0014], where the first non-polymerizing gas include inert gas, which differ from the second non-polymerizing gas that is water vapor [0006]. The inert gas includes helium (He), neon (Ne), argon (Ar), krypton (Kr), xenon (Xe), and Radon (Rn), hydrogen (H2), nitrogen (N2), and/or air (O2) [0017]. Antonakas teaches the use of plastic substrate such as thermoplastic including polyethylene, polyester [0014]. Antonakas teaches the forming of hydroxyl group as functional reactive sites (208) [0022]-[0026], as the reactive site (208) are formed by the plasma process with water vapor [0022]. 
Although Antonakas does not explicitly states, “the treated surface has a biomolecule recovery percentage greater than the biomolecule recovery percentage of the surface prior to treatment according to the method”.
However, Antonakas teaches the first non-polymerizing conditioning plasma treatment using inert gases (as Ar, He, Ne, O2, N2 and/or H2), followed by second non-polymerizing conversion plasma treatment using different non-polymerizing gas (water vapor) forming the treated surface. Therefore, the resulting “treated surface has a biomolecule recovery percentage greater than the biomolecule recovery percentage of the surface prior to treatment” would be naturally flowing result, unless essential process steps and/or limitations are missing from the applicant’s claims. "The fact that appellant Ex parte Obiaya, 227 USPQ 58, 60.  See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention." MPEP, 2145, II.
Antonakas does not teach the first/second plasma process with remote plasma for surface of thermoplastic polymer.
However, Temmerman is in art surface modification of polymer surface using ambient air (abstract) where the ambient air include Nitrogen, Oxygen and Water vapor, teaches the process of remote atmospheric plasma (abstract), where the substrate is placed at gap of 2 mm from the electrodes (page 506, left Col. 1st para), where the power density is 0.02-0.10 W/mm-3 (page 506, left Col. 3rd para). Temmerman teaches the substrate is thermoplastic polymer such as polyethylene foil (Page 207, left Col. 4th para). Therefore, following the inverse-square law of distance vs radiant energy (1/r2) where r is the distance, for an energy at the substrate surface (remote point) with r = 2 mm, the power density would be a 0.25 of the powder density generated at the electrodes (brightest point). Leading to ratio to less than 0.5. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
A person having ordinary skill in the art before the effective date of the claimed invention would combine Antonakas with Temmerman to process both first plasma (using oxygen and or nitrogen gas) and second plasma (using water) of Antonakas with remote plasma process, to provide with a higher hydrophilic treated surface (Fig. 4), and/or to adjust the amount of reactive functional group formed due to adjusting the distance between the substrate and the electrode(s) during both of the first and second plasma treatments (Antonakas, [0019], and [0022]).
The combined Antonakas (with Temmerman) does not teach the plasma surface modification with water vapor for a bio-combatable substrate/device.
However, Narayanan is in the art of plasma treatment with water vapor and/or Oxygen for polymer surfaces (abstract), teaches the plasma process of medical devices such as catheters, cannulas (Col. 3, lines 23-27), where the plasma process with water vapor to the polymer surface generate hydroxyl groups on the surface of the polymer (Col. 4, lines 37-42). Where the polymer materials includes thermoplastic polymers such as polyethylene (Col. 3, lines 44-47).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Antonakas (with Temmerman) with Narayanan to process a two remote plasma having the first with Oxygen and the last process with water vapor resulting in hydroxyl group to biocompatible substrate surface such as catheter, to provide with medical tube/catheter having a hydrophilic surface (from the hydroxyl groups) for an enhanced biocompatible with user/patient.
Consider Claims 2 and 157-158, the combined Antonakas (with Temmerman and Narayanan) teaches the first remote plasma processing and second remote plasma processing (of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 3-5 and 159-160, the combined Antonakas (with Temmerman and Narayanan) teaches the previously taught in claim 1, although the claimed recovery percentage after 24 hour is not explicitly stated. 
However, since the claimed recovery percentage (40-90%) after duration of 24 hour is a result form the claimed process in claim 1, and where the combined Antonakas, Temmerman and Narayanan teaches each and every limitation. Therefore, it would be naturally flows from the combined arts teaches the claimed recovery percentage of 40-90% after 24 hour.
Consider Claims 6-7 and 13-14, the combined Antonakas (with Temmerman and Narayanan) teaches treated substrate include lumen vessels such as catheters, cannulas (Narayanan, Col. 3, lines 23-27).
Consider Claims 8-9, the combined Antonakas (with Temmerman and Narayanan) teaches the use of plastic substrate such as polyethylene (Antonakas, [0014]).
Consider Claim 10, the combined Antonakas (with Temmerman and Narayanan) teaches the plasma process preformed using radio frequencies 10 KHz (Temmerman, page 506, right Col. 2nd para). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Consider Claim 11, the combined Antonakas (with Temmerman and Narayanan) teaches substrate made of ceramics (Antonakas, [0014]), as barrier layer/coating.
Consider Claim 15, the combined Antonakas (with Temmerman and Narayanan) teaches the process treatment system (Antonakas, Fig. 3) working process is about 550 Torr (Antonakas, [0017]), thus, this low process would require a vacuum pump during the plasma process. The combined Antonakas (with Temmerman and Narayanan) teaches the use of inert gas source (310) connected with the processing chamber with tubular inlet (Antonakas, Fig. 3). The combined Antonakas (with Temmerman and Narayanan) does not explicitly teach the volume of the chamber, it would be obvious for skilled person in the art to calculate the volume of the chamber and if the volume is outside the claimed range to adjust the size achieving the claimed range, using routine experimentation and known engineering principles, for having a desired gas amount used in the processed chamber, and controllable vacuum pressure within a confined processing chamber volume. 

Claim 161 is rejected under 35 U.S.C. 103 as being unpatentable over Antonakas (PG Pub 2013/0022752 A1), and in view of Temmerman (Surface modification with remote atmospheric pressure plasma: DC glow discharge and surface streamer regime, 2005), and in further view of Narayanan (US Pat. 5,244,654), and in further view of David (PG Pub 2003/0134515 A1).
Consider Claim 161, the combined Antonakas (with Temmerman and Narayanan) teaches a plasma surface treatment using cylindrical roller (Antonakas, Fig. 3). 
The combined Antonakas (with Temmerman and Narayanan) does not teach the use of shielding during the plasma process.
However, David is in the art of plasma process of article (abstract), using roll-to-roll process [0021], where the articles is polymer materials [0038], teaches the use of chamber enclosure/shielding (104) during the RF plasma treatment ([0059], and Fig. 2).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Antonakas (with Temmerman and Narayanan) with David to use shielding/shield during the surface treatment, to provide with an enclosure to protect the treated surface from the outside environment during the treatment process with RF plasma.

Response to Arguments
Applicant’s arguments, filed 04/07/2021, with respect to the rejection(s) of claim(s) 1-7, 9-11, 13-15, and 157-161 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Antonakas with Temmerman and Narayanan.
 The applicant argued against the prior arts of Mao, Liang and Hoffman.
However, in light of the newly applied arts, the applicant’s arguments is moot.

The applicant argued against the examiners position regarding the “biomolecule recovery percentage” limitation based on the MPEP 2112, where the inherently is from a single reference but for four prior arts.
However, following the instant specification in [0209], 
“The resulting surface (from the above treatment of the second more detailed embodiment) provided a significant reduction in protein adhesion. The reduction is believed to be due to a high hydroxyl content on the surface. The results are shown in Tables 13-16.”
Where the relationship between the reduction/low of protein/biomolecule adhesion to the “biomolecule recovery” is an inversed relationship as stated in [0121],
“Accordingly, remote conversion plasma treatment according to the first more detailed embodiment has been demonstrated to result in lower biomolecule adhesion (or the inverse, higher biomolecule recovery) than other known methods.”

Therefore, the increase of “hydroxyl group” on the treated surface decrease the biomolecule adhesion, thus increase the “biomolecule recovery percentage”, for plasma treated polymer surface (In short, an increase of “hydroxyl group” on the plasma treated polymer surface leads to an increase in “biomolecule recovery percentage”). 
Moreover, the prior art of Antonakas disclose the second plasma treatment with water vapor to generate/form functional reactive sites (208) such as hydroxyl group [0022]-[0026] for a polymer/thermoplastic surface [0014]. Therefore, Antonakas disclose increase the “hydroxyl group” leading to the naturally flowing result of having an increased “biomolecule recovery percentage”. As this is a recognition of the naturally flowing limitation from the two plasma processing of Antonakas’ invention. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60.  See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) 

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718